993 So.2d 1120 (2008)
James Lee BELL, Appellant,
v.
STATE of Florida, Appellee.
No. 1D08-1807.
District Court of Appeal of Florida, First District.
October 15, 2008.
James Lee Bell, pro se, Appellant.
Bill McCollum, Attorney General and Donna A. Gerace, Assistant Attorney General, Tallahassee, for Appellee.
Prior report: 903 So.2d 191.
PER CURIAM.
The appellant seeks review of the trial court's order summarily denying his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. The postconviction court denied the appellant's motion as untimely. However, when a defendant is resentenced pursuant to a postconviction motion, a subsequent postconviction motion concerning the resentencing is timely if filed within two years of taking an appeal from the resentencing. See Isaac v. State, 911 So.2d 813 (Fla. 1st DCA 2005).
Accordingly, we reverse the summary denial of the appellant's motion as untimely and remand to the trial court to address the merits of the motion.
REVERSED.
KAHN, WEBSTER, and VAN NORTWICK, JJ., concur.